OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 7810.

                . ©FFOCIAL BUSflME^Si       **"
                  STATE ©F TEMltf,,,^^,^. _ ^
                 ~PENALTY FQ$> . •HM§ 02 1R                                                  $ 0©o28s
 3/25/2015        .PRIVATE USE'/ i-"i" m&Mm3$$ 0006557458 . mar26 2015
  i/^uVio^i v,^,*,r~r.. r^.w Vj.p:^ v^V. :• ;'H^^^SS MAILED FROM ZIPCODE 78 701
 JOHNSON, KENNETH RAY Jr-Ct: N.i^,CR23f287-B.                        WR-78,231-08
 This is to advise that the Court'has^denied without.written order on the findings of
 the trial court after hearing the applicatibrffor writ of habeas corpus.
                                                                                      Abel Acosta, Clerk

                               PRESIDING JUDGE 20TH DISTRICT COURT
                               P O BOX 728
                               CAMERON, TX 76520                                               UTF




3AVRS3S- 7 S 5 2 0             *i aim vii!• "H•m *iPi **i••11K i*v»t •iIt P'*ti*I'hi* im *i1m *iPn